Citation Nr: 1517095	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  08-02 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for a headache disorder, to include migraines.  

3.  Entitlement to service connection for a vision disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from February 1976 to February 1977.  

This matter initially came before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran testified at a Board hearing at the RO in May 2011; a hearing transcript is of record.  In September 2011, the Board reopened the previously denied claim for acquired psychiatric disorder and remanded the three issues on appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2013 Supplemental Statement of the Case (SSOC), the AOJ noted a review of records from the VA Medical Center (VAMC) in Los Angeles dated from August 2005 to August 2013.  The last VA treatment records in the paper and electronic claims file, however, are dated in November 2011.  Therefore, these additional identified records must be associated with the claims file.

Although the Veteran was afforded VA examinations for his three claims in December 2011 and January 2012 pursuant to the prior remand, the examiners did not provide sufficient rationale for their offered opinions.  Additional clarification is also needed with regard to the claim for acquired psychiatric disorder, to include schizophrenia or schizoaffective disorder or personality disorder.  Moreover, the examiners should review the additional treatment records referenced in the SSOC.

With regard to headaches, the December 2011 VA examiner does not appear to have considered the Veteran's lay reports as to continuing headaches since his concussion in service.  Further, to the extent that the headache disorder may constitute an organic disease of the nervous system, it may be service-connected on a presumptive basis as a chronic disease if it manifested to a compensable degree within one year after active duty.  See 38 C.F.R. §§ 3.307 3.309 (2014). 

With regard to vision problems, the January 2012 VA optometry examiner noted the Veteran's complaints of blurry vision related to migraines and that he believed he needed to wear glasses now, but he did not need glasses prior to the concussion in service.  The examiner diagnosed refractive error, and opined that this is naturally occurring and was not related to service, including the concussion in 1976.  No other reasoning was provided with regard to the effect of the injury in service.

Refractive error of the eye, as such, is not eligible for service connection; however, it may be service-connected if it was subject to, or aggravated by, a superimposed injury or disease during service to result in additional disability.  See 38 C.F.R. §§ 3.303(c), 4.9; see also VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  An addendum is needed, with consideration of these provisions and the Veteran's lay reports as to his symptoms. 

The Board also notes that the prior remand instructed a VA examination to be conducted by an ophthalmologist, but this examination was by an optometrist.  There is currently no argument or indication that the optometrist was not qualified to provide the examination or opinion, or that the report is inadequate other than as specified herein.  The AOJ should attempt to obtain an opinion from an ophthalmologist upon remand, or indicate if such a professional is not available.

With regard to psychiatric disorder, the January 2012 VA examiner recorded diagnoses of Axis I polysubstance abuse and addiction and psychotic disorder not otherwise specified (NOS); Axis II antisocial personality disorder; and Axis III status post mild concussion.  The examiner stated that it was difficult to determine if the Veteran's psychosis was drug-related, related to paranoid or schizo-affective disorders, or was related to a combination of both types of diagnoses.  The examiner also stated that the mild concussion in service was very unlikely to result in life-long polysubstance abuse disorder, or the development of schizophrenia or schizoaffective disorder or both.  No reasoning was provided for these opinions.

Service records noted substance abuse and behavioral problems, and the Veteran has reported that he started using drugs in the military and never stopped.  The VA examiner noted that he was involuntarily psychiatrically hospitalized for psychosis NOS and possibly paranoid schizophrenia at the West Los Angeles VAMC in 1978, while also using drugs heavily, and that he continued to use drugs with multiple episodes of outpatient and inpatient treatment.  The Veteran has not identified the dates or locations of such treatment.  The examiner stated that the Veteran did not experience psychotic symptoms while in service or prior to enlistment, and that these symptoms seemed to have appeared "about a year" after early discharge for persistent drug use and heightened use of drugs post military discharge.

Psychosis may be service-connected on a presumptive basis as a chronic disease if it became manifest to a compensable degree within one year after discharge from active duty.  See 38 C.F.R. §§ 3.307, 3.309.  For these purposes, "psychosis" includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384. 

Nevertheless, disability resulting from alcohol or drug abuse generally cannot be service-connected because it is willful misconduct.  38 U.S.C.A. § 105(a) (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(d), 3.303(c)(3)&(d).  Similarly, VA's General Counsel has stated that, for claims filed after October 31, 1990, direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for all VA benefits.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  Service connection is precluded (1) for primary alcohol or drug abuse disabilities and (2) for secondary disabilities that result from primary alcohol or drug abuse.  Service connection may be granted, however, for substance abuse as secondary to a service-connected disability, unless the disability is due to willful action rather than the result of the service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376-78 (Fed. Cir. 2001).

Further, personality disorder, as such, is not eligible for service connection; however, it may be service-connected if it was subject to, or aggravated by, a superimposed injury or disease during service to result in additional disability.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127; VAOPGCPREC 82-90; Winn, 8 Vet. App. at 516.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the records from the Los Angeles VAMC dated from November 2011 to August 2013 as referenced in the September 2013 SSOC, and any more recent records for the Veteran.  

2.  Then, forward the entire claims file to the January 2012 VA mental health examiner, or another examiner if that individual is not available, for review and an addendum opinion regarding the etiology of any current acquired psychiatric disorder.  (A full examination should be provided only if necessary to respond to the questions.)  

The examiner should respond to the following:

NOTE:  For the purposes of the questions below, a currently diagnosed disorder  means any disorder that has been present since the May 2007 claim.

(a)  For any currently diagnosed personality disorder, is it at least as likely as not (probability of 50 percent or more) that such disorder was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability?  If so, identify the incident and the additional disability.

(b)  For any currently diagnosed psychosis, is it at least as likely as not that such disorder was incurred or aggravated as a result of any incident during service, or manifested to a compensable degree within one year after service (i.e., by February 1978?)  

The examiner is advised that, for VA purposes "psychosis" includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  

(c)  For any other currently diagnosed acquired psychiatric disorder, is it at least as likely as not that such disorder was incurred or aggravated as a result of any incident, disease, or injury during service?  

(d)  In responding to each of the above questions:

The examiner should indicate whether any or all of the Veteran's currently diagnosed mental health disorders are the result of his abuse of alcohol or drugs.  

The examiner should also discuss the significance of the documented treatment for depression in January 1977, as well as behavioral problems during service.  

The examiner should also address the significance of the documented concussion in service in August 1976.  

Reasons must be provided for any opinion offered, with consideration of pertinent lay and medical evidence.  The examiner need not specifically list each piece of evidence, but the reasons given must be consistent with the available evidence.

The examiner must consider the Veteran's reports and other lay evidence as to his history and symptomatology.  If the examiner chooses to reject lay reports, a reason must be provided for doing so. Lay reports may not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record.

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

3.  After associating all available treatment records with the claims file, forward the entire file to the December 2011 VA neurological examiner, or another examiner if that individual is not available, for review and an addendum opinion regarding the etiology of the Veteran's current headache disorder.  (A full examination should be provided only if necessary to respond to the questions.)  

The examiner should respond to the following:

(a)  Does the Veteran's current headache disorder constitute organic disease of the nervous system?  

If so, was it at least as likely as not (probability of 50 percent or more) manifested to a compensable degree within one year after service, or by February 1978?  

(b)  Is it at least as likely as not that the current headache disorder was otherwise incurred or aggravated as a result of any incident during service?

(c)  In responding to each of the above questions:

The examiner should indicate whether any currently diagnosed disorder is the direct result of the Veteran's abuse of alcohol or drugs.  

The examiner should also address the significance of the documented concussion in service in August 1976.  

Reasons must be provided for any opinion offered, with consideration of pertinent lay and medical evidence.  The examiner need not specifically list each piece of evidence, but the reasons given must be consistent with the available evidence.

The examiner must consider the Veteran's reports and other lay evidence as to his history and symptomatology.  If the examiner chooses to reject lay reports, a reason must be provided for doing so. Lay reports may not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record.

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

4.  After associating all available treatment records with the claims file, forward the entire file to a VA ophthalmologist, if one is available, for an addendum opinion regarding the etiology of the Veteran's current vision disorder.  If an ophthalmologist is not available, this should be noted; if that is the case, the claims file should be forwarded to the January 2012 VA optometrist examiner, or another qualified examiner if that individual is not available, for review and an addendum opinion regarding the etiology of the current vision disorder.  (A full examination should be provided only if necessary to respond to the questions posed below.)  

The examiner should respond to the following:

(a)  Confirm whether the diagnoses provided in the January 2012 VA examination for the eyes remain correct, after review of all pertinent tests and records.

(b)  For the Veteran's diagnosed refractive error, is it at least as likely as not (probability of 50 percent or more) that such disorder was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability?  If so, identify the incident and the additional disability.

(c) For any other currently diagnosed eye disorder, was it at least as likely as not incurred or aggravated by any incident, disease, or injury in service?

In responding to each of the above questions:

The examiner should indicate whether any currently diagnosed disorder is the direct result of the Veteran's abuse of alcohol or drugs.  

The examiner should also address the significance of the documented concussion in service in August 1976.  

Reasons must be provided for any opinion offered, with consideration of pertinent lay and medical evidence.  The examiner need not specifically list each piece of evidence, but the reasons given must be consistent with the available evidence.

The examiner must consider the Veteran's reports and other lay evidence as to his history and symptomatology.  If the examiner chooses to reject lay reports, a reason must be provided for doing so. Lay reports may not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record.

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

5.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims that are remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

